                                                                  Case 3:20-cv-00464-RS Document 36 Filed 04/12/21 Page 1 of 4


                                                            1   LAFAYETTE & KUMAGAI LLP
                                                                GARY T. LAFAYETTE (SBN 88666)
                                                            2   Email: glafayette@lkclaw.com
                                                                BRIAN H. CHUN (SBN 215417)
                                                            3   Email: bchun@lkclaw.com
                                                                1300 Clay Street, Suite 810
                                                            4   Oakland, California 94612
                                                                Telephone: (415) 357-4600
                                                            5   Facsimile: (415) 357-4605

                                                            6   Attorneys for Defendant
                                                                MACY’S, INC.
                                                            7

                                                            8   TARBIYAT FAZAEI
                                                                501 N Cascade Terrace
                                                            9   Sunnyvale, CA 94087
                                                                Email: fazaeit@gmail.com
                                                           10   Telephone: (415) 742-0429

                                                           11   Plaintiff (pro se)

                                                           12
 LLP
                  810
                  612
KUMAGAI




                                                           13
                                      FAX (415) 357-4605
            OAKLAND, CALIFORNIA 94




                                                                                              UNITED STATES DISTRICT COURT
            1300 CLAY STREET, SUITE
                 ATTORNEYS AT LAW



                                        (415) 357-4600




                                                           14
                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                           15
 &
LAFAYETTE




                                                           16   TARBIYAT FAZAEI,                              Case No. 3:20-cv-00464-RS

                                                           17                   Plaintiff,                    STIPULATION AND REQUEST TO
                                                                                                              CONTINUE TRIAL AND OTHER CASE
                                                           18   vs.                                           DATES; ORDER

                                                           19   MACY’S INC.; and DOES 1 THROUGH               Courtroom:    3 – 17th Floor
                                                                100, inclusive,                               Judge:        Hon. Richard Seeborg
                                                           20
                                                                                Defendants.                   Action Filed: November 27, 2019
                                                           21                                                 Notice of Removal Filed: January 22, 2020
                                                                                                              Trial Date: November 1, 2021
                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                 STIPULATION AND REQUEST TO CONTINUE TRIAL AND OTHER CASE DATES; [PROPOSED] ORDER
                                                                                              (Case No. 3:20-cv-00464-RS)
                                                                  Case 3:20-cv-00464-RS Document 36 Filed 04/12/21 Page 2 of 4


                                                            1                                       STIPULATION AND REQUEST
                                                            2           Plaintiff Tarbiyat Fazei (“Plaintiff”) and Defendant Macy’s, Inc. (“Defendant”)
                                                            3   (collectively referred to as the “Parties”) through their respective counsel hereby stipulate as
                                                            4   follows:
                                                            5           WHEREAS on April 23, 2020, the Court set the following schedule:
                                                            6              (a)   Non-expert discovery cutoff: March 5, 2021
                                                            7              (b)   Last day for hearing on dispositive motions: April 29, 2021
                                                            8              (c)   Expert witness disclosures: June 4, 2021
                                                            9              (d)   Rebuttal expert disclosures: July 9, 2021
                                                           10              (e)   Expert discovery cutoff: August 13, 2021
                                                           11              (f)   Final pretrial conference: October 20, 2021
                                                           12              (g)   Trial: November 1, 2021
 LLP
                  810
                  612
KUMAGAI




                                                           13           WHEREAS on November 2, 2020, Plaintiff’s former attorneys filed a request to withdraw
                                      FAX (415) 357-4605
            OAKLAND, CALIFORNIA 94
            1300 CLAY STREET, SUITE
                 ATTORNEYS AT LAW



                                        (415) 357-4600




                                                           14   as counsel, which was granted on November 5, 2020, and advised Defendant’s counsel that
                                                           15   Plaintiff was in the process of retaining new counsel;
 &
LAFAYETTE




                                                           16           WHEREAS Plaintiff’s efforts to retain a new attorney since that time have been
                                                           17   unsuccessful;
                                                           18           WHEREAS on November 18, 2020, Defendant served responses to Plaintiff’s
                                                           19   interrogatories and document requests and also produced responsive documents;
                                                           20           WHEREAS Plaintiff’s responses to Defendant’s document requests were due on March 4,
                                                           21   2021;
                                                           22           WHEREAS Plaintiff has not yet provided written responses to Defendant’s document
                                                           23   requests indicating whether she will produce responsive documents and has not yet produced all
                                                           24   responsive documents;
                                                           25           WHEREAS on February 23, 2021, Defendant properly noticed Plaintiff’s deposition to
                                                           26   take place on March 5, 2021;
                                                           27           WHEREAS on March 4, 2021, the day before her duly-noticed deposition, Plaintiff sent
                                                           28   Defendant’s counsel an email stating that she would not be appearing for her deposition and that

                                                                                                                  1
                                                                 STIPULATION AND REQUEST TO CONTINUE TRIAL AND OTHER CASE DATES; [PROPOSED] ORDER
                                                                                              (Case No. 3:20-cv-00464-RS)
                                                                  Case 3:20-cv-00464-RS Document 36 Filed 04/12/21 Page 3 of 4


                                                            1   she did not want to have her deposition taken without a lawyer representing her; and
                                                            2          WHEREAS due to the foregoing discovery delays, Plaintiff and Defendant have agreed to
                                                            3   continue the case dates and deadlines so that Defendant has sufficient time to complete its
                                                            4   discovery and file a dispositive motion;
                                                            5          NOW, THEREFORE, IT IS HEREBY STIPULATED AND REQUESTED by and
                                                            6   between the Parties through their respective attorneys of record that the Court set the following
                                                            7   case schedule:
                                                            8           (a)      Non-expert discovery cutoff (solely for the purpose of (1) Defendant receiving
                                                            9                    Plaintiff’s complete document production and responses to Defendant’s written
                                                           10                    discovery requests served on January 29, 2021, and (2) the taking of Plaintiff’s
                                                           11                    deposition): August 13, 2021
                                                           12           (b)      Last day for hearing on dispositive motions: October 7, 2021
 LLP
                  810
                  612
KUMAGAI




                                                           13           (c)      Expert witness disclosures: November 5, 2021
                                      FAX (415) 357-4605
            OAKLAND, CALIFORNIA 94
            1300 CLAY STREET, SUITE
                 ATTORNEYS AT LAW



                                        (415) 357-4600




                                                           14           (d)      Rebuttal expert disclosures: December 3, 2021
                                                           15           (e)      Expert discovery cutoff: January 14, 2022
 &
LAFAYETTE




                                                           16           (f)      Final pretrial conference: March 2, 2022
                                                           17           (g)      Trial: March 14, 2022
                                                           18
                                                                DATED: April 12, 2021                           LAFAYETTE & KUMAGAI LLP
                                                           19
                                                                                                                 /s/ Brian H. Chun
                                                           20                                                   BRIAN H. CHUN
                                                                                                                Attorneys for Defendant
                                                           21                                                   MACY’S, INC.
                                                           22

                                                           23
                                                                DATED: April 12, 2021
                                                           24                                                    /s/ Tarbiyat Fazaei
                                                           25                                                   TARBIYAT FAZAEI
                                                                                                                Plaintiff
                                                           26

                                                           27

                                                           28

                                                                                                                   2
                                                                 STIPULATION AND REQUEST TO CONTINUE TRIAL AND OTHER CASE DATES; [PROPOSED] ORDER
                                                                                              (Case No. 3:20-cv-00464-RS)
                                                                  C
                                                                  Case 3:20-cv-00464-RS Document 36 Filed 04/12/21 Page 4 of 4


                                                            1                                    SIGNATURE ATTESTATION
                                                            2           I hereby attest that I have obtained the concurrence of Plaintiff Tarbiyat Fazaei for the
                                                            3   filing of this Stipulation.
                                                            4
                                                                                                               /s/ Brian H. Chun
                                                            5                                                 BRIAN H. CHUN
                                                            6

                                                            7
                                                                                                              ORDER
                                                            8
                                                                        Good cause appearing therefor and pursuant to the parties’ stipulation, the Court sets the
                                                            9
                                                                following case schedule:
                                                           10
                                                                         (a)    Non-expert discovery cutoff : August 13, 2021
                                                           11
                                                                         (b)    Last day for hearing on dispositive motions: October 7, 2021
                                                           12
 LLP




                                                                         (c)    Expert witness disclosures: November 5, 2021
                  810
                  612
KUMAGAI




                                                           13
                                      FAX (415) 357-4605
            OAKLAND, CALIFORNIA 94
            1300 CLAY STREET, SUITE




                                                                         (d)    Rebuttal expert disclosures: December 3, 2021
                 ATTORNEYS AT LAW



                                        (415) 357-4600




                                                           14
                                                                         (e)    Expert discovery cutoff: January 14, 2022
                                                           15
 &




                                                                         (f)    Final pretrial conference: March 2, 2022
LAFAYETTE




                                                           16
                                                                         (g)    Trial: March 14, 2022
                                                           17

                                                           18

                                                           19

                                                           20

                                                           21
                                                                DATED: April 12                 , 2021
                                                           22                                                 RICHARD SEEBORG
                                                                                                              United States District Judge
                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                                  3
                                                                 STIPULATION AND REQUEST TO CONTINUE TRIAL AND OTHER CASE DATES; [PROPOSED] ORDER
                                                                                              (Case No. 3:20-cv-00464-RS)
